Exhibit 10.1

EXCLUSIVE LICENSE AGREEMENT

This Exclusive License Agreement (“Agreement”) is entered into by and between
VALENTIS, INC. (“Licensor”), a Delaware corporation having a principal place of
business at 533 Airport Blvd., Suite 400, Burlingame, California, and ACACIA
PATENT ACQUISITION CORPORATION (“APAC”), a Delaware corporation having a
principal place of business at 500 Newport Center Drive, Suite 700, Newport
Beach, CA 92660 (collectively referred to herein as the “Parties” and
individually, a “Party”). The effective date of this Agreement shall be the date
on which the last Party executes this Agreement below (the “Effective Date”).

BACKGROUND

Whereas, Licensor is the sole and exclusive owner of (i) U.S. Patent No(s).
6011148 and 7026468; (ii) U.S. Patent Application No(s). 09/121,798 11/327,987
and 10/527,618; and (iii) all related patent applications, corresponding foreign
patents and foreign patent applications, and all continuations, continuations in
part, divisions, extensions, renewals, reissues and re-examinations of the U.S.
Patents and U.S. Patent Applications relating to all inventions thereof, which
are collectively referred to as the “Patents” (the “Patents”); and

Whereas, Licensor is willing to grant worldwide exclusive license rights in the
Patents to APAC and APAC in turn, desires to license and enforce the Patents and
to provide Licensor a certain percentage of the net proceeds arising from such
licensing and enforcement as provided herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, Licensor and APAC agree as
follows:

1.                         GRANT

1.1.                Subject to the terms and conditions of this Agreement,
Licensor grants to APAC the worldwide, exclusive right and license under the
Patents to make, have made, use, import, offer to sell or sell products or
services covered by the Patents, including the exclusive right to grant
sublicenses (“Sublicense”), to sue for and collect past, present and future
damages and to seek and obtain injunctive or any other relief for infringement
of the Patents. Notwithstanding anything to the contrary, the grant to APAC of
the exclusive right and license under the Patents herein shall be exclusive,
even as to Licensor, with respect to any and all Exclusive Parties (as defined
below) and APAC shall have the sole and exclusive right under the Patents to
deal with one or more Exclusive Parties in any and all matters relating to the
Patents, including without limitation any and all direct and indirect offers for
sale and sales of products and services, in whole or in part, covered by the
Patents to such Exclusive Parties. The term “Exclusive Party” shall mean: (a) a
declaratory judgment plaintiff or an infringement defendant under any of the
Patents; or (b) a party with which APAC has initiated or undertaken licensing
communications, discussions and/or negotiations or otherwise asserted any of the
Patents against, provided that an Exclusive Party shall be deemed to include any
and all of its affiliates. Licensor expressly retains no rights in or to the
Patents, including without limitation, the right to sue for infringement of the
Patents prior to any termination of this Agreement and specifically grants APAC
all such rights prior to any termination. The exclusive right and license
granted


--------------------------------------------------------------------------------


herein shall exist for the life of the Patents, or as otherwise provided in
Section 6 below.

1.2.                Notwithstanding anything herein to the contrary, this
Agreement shall terminate immediately, without further notice, if APAC files a
claim asserting in any way that any of the Patents or any portion thereof is
invalid or unenforceable where the filing is by APAC or a third party on behalf
of APAC.

1.3.                Upon request by Licensor, APAC shall keep Licensor
reasonably informed as to the status of APAC’s licensing efforts and provide a
copy of each Sublicense to Licensor.

1.4.                Notwithstanding anything herein to the contrary, subject to
Licensor’s marking of each of its products in a conspicuous manner so as to
identify each of the applicable Patents embodied in such Product (e.g., U.S.
Patent No. 6011148), APAC hereby grants to Licensor a limited, non-exclusive,
non-transferable, royalty-free, perpetual, irrevocable, personal right and
license under the Patents to make, have made, use, import, offer to sell or sell
products or services of Licensor (the “License”). Upon prior written approval by
APAC, such approval not to be unreasonably withheld or delayed, Licensor may
grant to Licensor’s wholly owned subsidiaries a limited, non-exclusive,
non-transferable, royalty-free, perpetual, personal right and license under the
Patents to make, use, import, offer to sell or sell products or services of the
subsidiary provided (i) the subsidiary marks of each of its products in a
conspicuous manner so as to identify each of the applicable Patents embodied in
such product or service; (ii) the subsidiary is not an Exclusive Party; and
(iii) the subsidiary agrees to be bound by the applicable terms of this
Agreement in writing.

1.5.                APAC acknowledges that Licensor is a party to an Agreement
and Plan of Merger pursuant to which Urigen N.A., Inc. (“Urigen”) shall become a
subsidiary of Licensor. Upon completion of the merger, Licensor may grant to
Urigen, N.A. a limited, non-exclusive, non-transferable, royalty-free,
perpetual, personal right and license under the Patents to make, use, import,
offer to sell or sell products or services of Urigen provided Urigen (i) marks
of each of its products in a conspicuous manner so as to identify each of the
applicable Patents embodied in such product or service; and (ii) agrees to be
bound by the applicable terms of this Agreement in writing.

1.6.                Other than as expressly set forth in Section 1.4 and 1.5
above, Licensor expressly retains no rights in or to the Patents, including
without limitation no rights to sue for and collect past, present and future
damages and to seek and obtain injunctive or any other relief for infringement
of the Patents, and no other rights or licenses under the Patents are granted or
implied.

2.                         ROYALTIES AND OTHER PAYMENTS

2.1.                APAC shall pay Licensor a continuing royalty equal to fifty
percent (50%) of the Net Proceeds, as defined below. For purposes hereof, the
following terms shall have the following meanings:

“Net Proceeds” shall mean Total Recoveries less the APAC Costs.

2


--------------------------------------------------------------------------------


“Total Recoveries” shall mean all amounts and other consideration actually
received by APAC from its exercise of the rights granted in the Patents hereby,
including but not limited to the licensing and enforcement of the Patents
including all licensing proceeds and recoveries from any lawsuits or
settlements. Any non-monetary consideration received by APAC in connection with
the foregoing, including but not limited to the licensing or enforcement of the
Patents, shall be valued at fair market value.

“APAC Costs” shall mean all out of pocket costs and expenses incurred with and
actually paid to third parties in connection with prosecuting, licensing,
enforcing or defending the Patents, including without limitation (A) outside
attorneys’ and paralegal fees (whether on an hourly or contingent basis and
whether for general or local counsel), costs and disbursements; (B) the fees and
costs of consultants, experts or technical advisors (other than principals no
employees of APAC or its affiliates); (C) travel and lodging expenses; (D)
duplicating, secretarial, stenographer, postage, courier and similar expenses;
(E) filing fees and other Patent Office fees or costs; (F) court costs; (G)
legal and other costs related to any re-examination or reissue proceeding; (H)
legal and other costs incurred in defending any action or counterclaim in
respect of the Patents; and (I) legal and other costs in prosecuting or
processing any U.S. or foreign application, including without limitation, any
continuing application or continuation in part application (collectively, the
“APAC Costs”).

2.2.                Total Recoveries shall be applied in the following order of
priority: first to APAC in an amount equal to the APAC Costs, then to APAC and
Licensor in proportion to their respective shares of the Net Proceeds. All Taxes
(as defined below) shall be the financial responsibility of the Party obligated
to pay such Taxes as determined by the applicable law and neither Party is or
shall be liable at any time for any of the other Party’s Taxes incurred in
connection with or related to amounts paid under this Agreement. The term
“Taxes” shall mean any foreign, federal, state, local, municipal or other
governmental taxes, duties, levies, fees, excises or tariffs, arising as a
result of or in connection with any amounts paid under this Agreement, including
without limitation: (i) any state or local sales or use taxes; (ii) any import,
value added or consumption tax; (iii) any business transfer tax; (iv) any taxes
imposed or based on or with respect to or measured by any net or gross income or
receipts of either Party; (v) any franchise taxes, taxes on doing business,
gross receipts taxes or capital stock taxes; or (vi) any other tax now or
hereafter imposed by any governmental or taxing authority on any aspect of this
Agreement and the obligations hereunder. If Taxes are required to be withheld on
any amounts otherwise to be paid by one Party to the other, the paying Party
shall deduct and set off such Taxes from the amount otherwise due and owed to
the receiving Party and pay them to the appropriate taxing authority. Each Party
agrees to indemnify, defend and hold the other Party harmless from any Taxes or
claims, causes of action, costs, expenses, reasonable attorneys’ fees,
penalties, assessments and any other liabilities of any nature whatsoever
related to such Taxes to the extent such Taxes relate to amounts paid under this
Agreement.

2.3.                All amounts payable to Licensor shall be due within thirty
(30) days after the end of each calendar quarter with respect to Net Proceeds,
if any, in such quarter. APAC will provide Licensor with a written report of Net
Proceeds, Total Recoveries and

3


--------------------------------------------------------------------------------


APAC Costs for each calendar quarter hereunder whether or not Net Proceeds are
due to Licensor. Such written report shall detail the components and
calculations of Net Proceeds, Total Recoveries and APAC Costs. Licensor shall
have the right to audit such reports and APAC’s calculations of each of Net
Proceeds, Total Recoveries and/or APAC Costs in accordance with Section 4.2
below. All other payments from one Party to the other hereunder shall be due and
payable within thirty (30) days following receipt of the applicable invoice. All
amounts paid to Licensor shall be paid in U.S. funds. As applicable, any
conversion to Net Proceeds to U.S. funds shall be in accordance with the
exchange rate established by the Bank of America in San Francisco, California on
the last day of the calendar quarter for Net Proceeds accrued in such calendar
quarter.

2.4.                Licensor will be available from time to time to consult with
APAC or its attorneys on matters relating to the Patents. In the event that the
testimony of any employee, director, officer, consultant or agent of Licensor is
taken in any action relating to the Patents, APAC’s attorneys will represent
such party without additional charge, and Licensor and such party will cooperate
with APAC and its attorneys reasonable requests in preparing for such testimony.
Licensor will grant reasonable access to APAC and allow APAC to make copies, at
its expense, of all files in Licensor’s possession or control relating to the
Patents, including access to such documents as may be necessary to conduct
enforcement and licensing efforts. APAC will pay for Licensor’s reasonable out
of pocket expenses and costs incurred at the request of APAC and any such
expenses and costs will be treated as APAC Costs.

2.5.                Licensor acknowledges and agrees that APAC shall undertake
and perform a due diligence investigation of the Patents during the period of up
to sixty (60) days following the Effective Data (the “Investigation Period”). In
consideration of APAC’s due diligence investigation of the Patents, Licensor
agrees that, during the Investigation Period, Licensor shall not discuss,
negotiate or pursue with any third parties any offers or proposals with respect
to or otherwise relating specifically to any of the Patents, unless Licensor has
informed APAC thereof and APAC provides written consent thereto. Licensor agrees
to cooperate with APAC and to promptly provide to APAC, at its expense, any
reasonably requested information regarding the Patents, including prompt
delivery for receipt by APAC no later than seven (7) days following the
Effective Date of a copy of the complete prosecution history of each of the
Patents (each a “File History”) and copies of all files, information and
documents in Licensor’s possession or control relating to the Patents. In the
event that (1) any of the File Histories or (2) any of the files, information
and documents relating to the Patents are not delivered to APAC within the seven
(7) day period following the Effective Date, the Investigation Period shall be
automatically extended by the greater of the number of days for which (I) the
last of the File Histories or (II) any files, information and documents relating
to the Patents is delayed. Upon completion of the Investigation Period, APAC
shall provide written notice to Licensor of its conclusion regarding the
investigation of the Patents. The Investigation Period will commence on the
Effective Date and conclude on the earlier of: (a) sixty (60) calendar days
following, but not including, the Effective Date, subject to the extensions set
forth in this Section 2.5; or (b) such earlier time within the Investigation
Period as APAC transmits written notice to Licensor of its conclusion regarding
the investigation of the Patents. If APAC determines, in its sole and

4


--------------------------------------------------------------------------------


absolute discretion, that the Patents are satisfactory and transmits written
notice to Licensor that the Patents are satisfactory (the “Satisfactory
Completion”), then this Agreement shall continue with full force and effect
following such Satisfactory Completion of the Investigation Period. Otherwise,
if APAC determines, in its sole and absolute discretion, that the Patents are
not satisfactory, then (i) neither Party shall have any payment obligations or
liability to the other Party hereunder, except for the confidentiality
obligation’s under Section 9.1; and (ii) this Agreement shall automatically
terminate upon completion of the Investigation Period and APAC shall promptly
return to Licensor the File Histories and all other confidential information of
Licensor in APAC’s possession or control. Notwithstanding anything herein to the
contrary, APAC shall not exercise its license rights in the Patents until after
Satisfactory Completion.

3.                         REPRESENTATIONS AND WARRANTIES

3.1.                Licensor represents and warrants to APAC that, to Licensor’s
actual knowledge, as of the Effective Date hereof:

3.1.1.             Licensor is the sole owner of the Patents and has all right,
title, claims, interest and privileges arising from such ownership, free and
clear of any liens, security interests, encumbrances, rights or restrictions;

3.1.2.             Licensor has fully disclosed to the U.S. Patent Office the
identity of all inventors of the inventions described in the Patents as required
by U.S. law;

3.1.3.             the Patents and the inventions described in the Patents are
(A) not the product or subject of any joint development activity or agreement
with any third party; (B) not the subject of any consortia agreement or
cross-license; and (C) have not been financed in whole or in part by any third
party;

3.1.4.             the issued Patents remain in full force and effect as of the
Effective Date of this Agreement;

3.1.5.             except for the license agreements listed in Exhibit B,
Licensor has not assigned, licensed, granted covenants not to sue, transferred
or otherwise conveyed to any other person or entity any of his rights, title,
claims, interest or privileges with respect to the Patents;

3.1.6.             Exhibit A includes all related patents, patent applications,
foreign counterparts, and all continuations, continuations in part, divisions,
extensions, renewals, reissues and re-examinations relating to all inventions
thereof, which are in the same respective patent family or families as the
Patents;

3.1.7.             all applicable maintenance fees that have become due prior to
the Effective Date with respect to the Patents have been paid in full;

3.1.8.             the Patents are not and have not been subject to any action
or proceeding concerning their validity, enforceability, inventorship or
ownership;

5


--------------------------------------------------------------------------------


3.1.9.             Licensor has no knowledge of any facts that could reasonably
give rise to a claim that the issued Patents are invalid or unenforceable; and
Licensor has not engaged in any conduct, or omitted to perform any necessary
act, the reasonable result of which would invalidate the issued Patents or
preclude their enforceability;

3.1.10.       Licensor has all requisite legal and corporate power and authority
to enter into this Agreement, to consummate the transactions contemplated
hereby, and to carry out and perform its obligations under the terms of this
Agreement; and

3.1.11.       subject to obtaining the consent of Urigen N.A., Inc., the
execution, delivery, performance of and compliance with this Agreement has not
resulted and will not result in any violation of, or conflict with, or
constitute a default under (with or without notice or lapse of time, or both),
or give rise to a right of termination, cancellation or acceleration of any
obligation or loss of any benefit under any material agreement to which Licensor
is a party.

3.1.12.       EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 3.1, LICENSOR MAKES
NO WARRANTIES OR REPRESENTATIONS, EXPRESS, IMPLIED, OR STATUTORY, AS TO ANY
MATTER WHATSOEVER (INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, OR NON-INFRINGEMENT).

3.2.                APAC represents and warrants to Licensor that, as of the
Effective Date hereof:

3.2.1.             APAC is a corporation duly organized and in good standing
under the laws of Delaware;

3.2.2.             APAC has authority to enter into this Agreement and implement
its terms; and

3.2.3.             the person executing this Agreement on behalf of APAC is duly
authorized to do so.

4.                         RECORDS; FEES

4.1.                APAC shall keep complete and proper records of the Total
Recoveries and APAC Costs.

4.2.                Licensor shall have the right, during reasonable business
hours no more than once per calendar year, to audit, at Licensor’s expense
(except as provided below), the correctness of any previously unaudited APAC
report or APAC’s calculations of Net Reserves, Total Recoveries and/or APAC
Costs by an independent public accountant chosen by Licensor who may examine
APAC’s records pertinent to this Agreement. Licensor and his representatives
shall hold in confidence any such information and shall not use the information
for any purposes other than verifying APAC’s reporting or its calculations of
Net Proceeds, Total Recoveries and/or APAC Costs in

6


--------------------------------------------------------------------------------


connection with this Agreement. APAC shall pay Licensor any underpayments of
amounts due Licensor hereunder as reflected by the independent public
accountants’ audit promptly but in no event later than thirty (30) days after
completion of the audit. APAC shall pay the fees and expenses of the independent
public accountants (and such fees and expenses shall not be deemed APAC Costs)
if the audit reveals an underpayment of amounts due Licensor of five percent
(5%) or more of the total Net Proceeds due Licensor for the applicable calendar
year being audited.

4.3.                For so long as this Agreement is in effect, Licensor shall
pay all maintenance fees with respect to the Patents on or before their due
dates, at the large entity rate. In the event Licensor fails to make any
maintenance fee payment when due, APAC may make such payment and such payment
shall be considered an APAC Cost. During the term of the Agreement, APAC shall
assume sole control of any and all activities, matters and proceedings before
the United States Patent and Trademark Office (the “USPTO”) relating to any and
all of the Patents, including without limitation any reissues or reexaminations
of any issued United States patent, the prosecution of any United States patent
applications and the continuing prosecution of any pending United States patent
applications among the Patents and the costs, fees and expenses paid by APAC in
connection therewith shall be treated as APAC Costs. Licensor hereby grants APAC
a power of attorney permitting APAC to assume such sole control of any and all
activities, matters and proceedings before the USPTO and Licensor shall
reasonably cooperate with APAC, including without limitation the execution of
such documents as APAC shall reasonably require, to timely address and prosecute
all such activities, matters and proceedings before the USPTO. At Licensor’s
request from time to time, APAC shall provide Licensor with updates regarding
APAC’s USPTO activities and related filings and communications with the USPTO
and foreign governmental authorities regarding the Patents.

5.                         ENFORCEMENT OF PATENT RIGHTS

5.1.                Subject to the terms and conditions of this Agreement, APAC
will use its diligent good faith efforts to pursue licensing and enforcement of
the Patents at its expense in a manner designed to achieve the greatest amount
of Net Proceeds over the life of the Patents. APAC will attempt to negotiate
licenses with companies that APAC believes may be infringing the Patents. At
Licensor’s request from time to time, APAC shall provide Licensor with updates
summarizing APAC efforts to license and enforce the Patents as provided herein.
Notwithstanding any of the foregoing, APAC may at any time elect not to pursue
licensing or enforcement of any of the Patents if APAC determines, in its
reasonable and sole discretion, that any such pursuit would be commercially
unreasonable or otherwise unlawful or illegal. In such event, APAC shall provide
prompt written notice thereof to Licensor.

5.2.                APAC may, in its sole judgment, decide to institute
enforcement actions against certain or all of the companies that APAC believes
are infringing the Patents. APAC shall have the exclusive right to bring suit to
enforce the Patents. Licensor shall join as a plaintiff at APAC’s request and
expense in the event APAC’s counsel determines that Licensor is a necessary
party to the action. In connection with the foregoing, Licensor hereby grants
APAC a power of attorney allowing APAC to (i) add Licensor as a party to any
such action and/or (ii) to bring an action directly in

7


--------------------------------------------------------------------------------


Licensor’s name. In the event that Licensor joins in any suit, either before or
after it is initiated, Licensor shall have the right to be represented by
counsel of his choice, provided that if Licensor chooses to have representation
separate from APAC, Licensor shall be responsible for paying all his own fees
and costs related to such representation and APAC shall be solely responsible
for the fees and costs incurred by its own counsel. In the event Licensor joins
as a plaintiff at APAC’s request or APAC brings an action in Licensor’s name, or
Licensor is named as a party by another party to such action, APAC shall defend
and indemnify Licensor against all liabilities, costs and expenses related to
such action, except that, as provided above, Licensor shall be responsible for
its own counsel’s fees and costs if it elects to retain separate counsel.
Notwithstanding any of the foregoing, in the event that a court holds in a final
non-appealable decision that Licensor has engaged in fraud, gross negligence, or
willful misconduct, APAC shall have no obligation to indemnify Licensor for any
judgments, liability, loss, damages, costs and expenses (including reasonable
attorneys’ fees and expenses of litigation) in connection therewith.

5.3.                Regardless of whether Licensor is named as a party to any
enforcement action, APAC reserves the sole right to select counsel, direct the
litigation, and in negotiate and determine the terms of any settlement or other
disposition of such action. The parties agree to fully and reasonably cooperate
with each other in any litigation that is brought.

6.                         TERMINATION

6.1.                Unless earlier terminated as provided in this Section 6, all
grants, obligations and provisions recited in this Agreement and relating to the
Patents shall continue in full force and effect, until the later of cither a)
the expiration date of the Patents or b) the conclusion of APAC’s licensing and
enforcement of the Patents. Notwithstanding the foregoing, in the event that a
final decree of invalidity from which no appeal can be, or is, taken, with
respect to the Patents, this Agreement shall terminate at such time.

6.2.                Licensor may terminate this Agreement in the event that APAC
files for bankruptcy protection under any state or federal bankruptcy law or a
petition for bankruptcy is filed against APAC and not dismissed within ninety
(90) days.

6.3.                Either Party may terminate this Agreement upon written
notice to the other if the other Party breaches any material representation,
warranty or agreement in this Agreement and fails to cure such breach within
ninety (90) days of receipt of such written notice detailing the alleged breach.

6.4.                Either Party may terminate this Agreement, upon ninety (90)
day written notice to the other Party, if APAC determines, in its sole judgment,
that licensing or enforcement of the Patents is not commercially reasonable or
practicable and APAC provides a written notice to Licensor of APAC’s
determination that licensing or enforcement of the Patents is not commercially
reasonable or practicable.

6.5.                In the event of Satisfactory Completion, Licensor may also
terminate this Agreement at any time beginning after two (2) years from the
Effective Date hereof unless

8


--------------------------------------------------------------------------------


APAC has either (a) filed any action or counterclaim for infringement of any of
the Patents, or (b) generated any Net Proceeds from licensing or enforcement of
the Patents (the failure of (a) and (b) above shall be referred to as a
“Termination Event”). In ordor to terminate this Agreement pursuant to this
Section 6.5, Licensor shall provide APAC with written notice of its intention to
exercise its right to terminate this Agreement under this Section, at which time
APAC shall have a ninety (90) day period from the time it receives such notice,
in which it may cure the Termination Event giving rise to the right of
termination (the “Cure Period”) by either (a) filing an action (or counterclaim)
to enforce any of the Patents or (b) generating Net Proceeds and paying Licensor
its share of the Net Proceeds, if any. If APAC cures the Termination Event
during the Cure Period, then Licensor’s right to terminate this Agreement under
this Section 6.5 shall lapse.

6.6.                In the event of any dispute as to whether a Party has
breached this Agreement pursuant to Section 6.3 above or whether a cure has been
effected, the matter shall be submitted to litigation pursuant to Section 8
hereof, and there shall be no termination of the license under this Agreement
unless and until there is a final ruling that there has been an uncured breach,
as provided herein.

6.7.                Any termination of this Agreement shall not relieve APAC of
liability for any payments due to Licensor accrued prior to the effective date
of such termination.

6.8.                In the event of any termination of this Agreement,
regardless of the cause, after payment of any monies due Licensor, APAC shall be
entitled to retain or receive the portion of Total Recoveries that it would be
entitled to retain or receive if this Agreement were in effect, which (a)
accrued or was received prior to the termination date, or (b) accrues or is
received after the termination date as a result of any settlement, license
agreement or other agreement or transaction that was entered into prior to the
termination date.

6.9.                The parties acknowledge and agree that this Agreement is a
contract under which APAC is a licensee of intellectual property as provided in
Section 365(n) of title 11, United States Code (this “Bankruptcy Code”).
Licensor acknowledges that if Licensor, as a debtor in possession or a trustee
in bankruptcy in a case under the Bankruptcy Code (the “Bankruptcy Trustee”),
rejects this Agreement, APAC may elect to retain all of its rights under this
Agreement as provided in Section 365(n) of the Bankruptcy Code. Upon written
request of APAC to Licensor or the Bankruptcy Trustee, Licensor will not
interfere with any of the rights of APAC as provided in this Agreement.

6.10.          As applicable, the provisions of Sections 4.1, 4.2, 6.7, 6.8,
6.9, 6.10, 8.1, 8.2, 9.1 and Section 10, shall continue in force in accordance
with their respective terms notwithstanding expiry or termination of this
Agreement for any reason. Upon expiry or termination of this Agreement, all
rights of APAC in and to the Patent, shall also automatically terminate and such
rights shall revert to Licensor.

9


--------------------------------------------------------------------------------


7.                         ASSIGNMENT

7.1.                This Agreement shall inure to the benefit of, and be binding
upon the respective successors, assigns, heirs, beneficiaries and personal
representatives of Licensor and APAC, subject to Section 7.2 below.

7.2.                This Agreement is personal and non-assignable, except it may
be assigned by APAC to an affiliate of APAC, provided such affiliate agrees to
be bound by all the terms and conditions of this Agreement in writing, including
the obligation to make payments hereunder. Notwithstanding anything to the
contrary, Licensor acknowledges and agrees that: (a) Licensor may not at any
time directly or indirectly transfer the License, in whole or in part, to any
third party, including without limitation any Exclusive Party; and (b) an
Exclusive Party may not at any time claim ownership or entitlement to any
License or otherwise obtain or be deemed to obtain directly or indirectly any
rights, benefits, licenses or immunities, in whole or in part, under any
License, whether by, through, as a result of, or otherwise in connection with
any agreement, contract, transaction or business combination with Licensor.
Except as set forth above with respect to the License and Exclusive Parties,
Licensor may transfer or assign all or any part of his interest in this
Agreement or sell or transfer all or some of the Patents, provided that (i) the
transferee or assignee is not an Exclusive Party; (ii) the transferee or
assignee agrees to be bound by the terms of this Agreement in writing; and (iii)
Licensor shall continue to be bound by the terms of this Agreement.

8.                         GOVERNING LAW AND CONSENT TO JURISDICTION

8.1.                This Agreement shall be governed by and construed under
applicable federal law and the laws of the State of California, excluding any
conflict of law provisions. APAC and Licensor each irrevocably consent to the
exclusive jurisdiction of any California state or federal court sitting in the
Central District of California, over any suit, action or proceeding arising out
of or relating to this Agreement. APAC and Licensor hereby waive personal
service of any summons, complaint, or other process in any action in any
California state or federal court sitting in the Central District of California,
and agree that all service thereof may be made by (a) certified or registered
mail, return receipt requested, to the other Party’s address identified in the
opening paragraph of this Agreement; or (b) by such other method authorized by
the California Long Arm Statute.

8.2.                Neither APAC nor Licensor shall be liable for any
consequence or damage arising out of or resulting from the manufacture, use or
sale of products under the Patents. In no event shall any Party be entitled to
special, indirect, consequential damages, including lost profits, or punitive
damages for breach of this Agreement.

9.                         CONFIDENTIALITY

9.1.                All information provided pursuant to this Agreement,
including without limitation, the terms of this Agreement, shall be regarded as
confidential information (“Confidential Information”). The Parties agree that,
other than as required by law, they shall not disclose any Confidential
Information and shall use the Confidential

10


--------------------------------------------------------------------------------


Information only for the purposes set forth herein. Each Party acknowledges that
the other Party or its parent company is a publicly traded company (“Public
Company”), and that the Public Company may be required to publicly disclose the
signing of this Agreement, as well as certain terms of the Agreement and/or file
a copy of this Agreement with the SEC. Confidential Information shall not
include information that: (a) was already known, otherwise than under an
agreement of secrecy or non-use, at the time of its disclosure; (b) has passed
into the public domain prior to or after its disclosure, otherwise than through
any act or omission attributable to principals, officers, employees, consultants
or agents of the receiving Party; or (c) was subsequently disclosed, otherwise
than under an agreement of secrecy or non-use, by a third party that had not
acquired the information under an obligation of confidentiality.

10.                  MISCELLANEOUS

10.1.          All notices or communications which either Party may desire, or
be required, to give or make to the other shall be in writing and shall be
deemed to have been duly given or made if and when forwarded by registered or
certified mail to the address set forth above in this Agreement or to such other
address as a Party shall give to the other in writing delivered at the last
address specified in the manner prescribed by this Agreement.

10.2.          The failure to act upon any default hereunder shall not be deemed
to constitute a waiver of such default.

10.3.          This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and may not be modified or amended,
except in writing by the parties. Nothing in this Agreement, whether expressed
or implied, shall be construed to give any person (other than the Parties and
their respective permitted successors and assigns), any legal or equitable
right, remedy or claim under or in respect of this Agreement or any covenants,
conditions or provisions contained herein, as a third party beneficiary or
otherwise.

10.4.          If for any reason in any jurisdiction in which any provision of
this Agreement is sought to be enforced, any one or more of the provisions of
this Agreement shall be held invalid, illegal or unenforceable in any respect,
such holding shall not affect any other provision of this Agreement and this
Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained therein.

10.5.          This Agreement may be executed in several counterparts, each of
which shall constitute an original, but all of which together shall constitute
one and the same instrument. A faxed copy of a signature page shall be
considered an original for purposes of this Agreement.

10.6.          The headings contained in this Agreement have been inserted for
convenient reference only and shall not modify, define, expand or limit any of
the provisions of this Agreement.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement on the Effective
Date.

VALENTIS, INC.

ACACIA PATENT ACQUISITION
CORPORATION

 

 

 

 

By:

/s/ Benjamin F McGraw, III

 

By:

/s/ Dooyong Lee

 

 

 

Print Name:

Benjamin F McGraw, III

 

Print Name:

Dooyong Lee

 

 

 

Title:

Chairman, President & CEO

 

Title:

EVP

 

 

 

Date:

11 April, 07

 

Date:

4/12/07

 

 

12


--------------------------------------------------------------------------------


Exhibit A

U.S. PATENTS & APPLICATIONS

US
Patent No.

 

US
Appl.
No.

 

Filing Date

 

Issue Date

 

Title

6011148

 

08/691,090

 

Aug. 01, 1996

 

Jan. 04, 2000

 

METHODS FOR PURIFYING NUCLEIC ACIDS

 

 

09/121,798*

 

July 23, 1998

 

 

 

METHODS FOR PURIFYING NUCLEIC ACIDS

 

 

09/180,767*

 

Nov. 12, 1998

 

 

 

METHODS FOR PURIFYING NUCLEIC ACIDS

 

 

10/140,793

 

May 07, 2002

 

 

 

METHODS FOR PURIFYING NUCLEIC ACIDS

 

 

 

 

 

 

 

 

 

 

 

60/410,617*

 

Sep. 13, 2002

 

 

 

Apparatus and method for preparative scale purification of nucleic acids

 

 

10/527,618

 

Mar. 11, 2005

 

 

 

Apparatus and method for preparative scale purification of nucleic acids

 

 

 

 

 

 

 

 

 

 

 

60/022,157*

 

July 19, 1996

 

 

 

PROCESS AND EQUIPMENT FOR PLASMID PURIFICATION

 

 

08/887,673*

 

July 3, 1997

 

 

 

PROCESS AND EQUIPMENT FOR PLASMID PURIFICATION

7026468

 

09/774,284

 

01-29-2001

 

Apr. 11, 2006

 

PROCESS AND EQUIPMENT FOR PLASMID PURIFICATION

 

 

11/327,987

 

 

 

Jan. 09, 2006

 

PROCESS AND EQUIPMENT FOR PLASMID PURIFICATION

 

--------------------------------------------------------------------------------

* Abandoned/Expired Application.

FOREIGN PATENTS & APPLICATIONS

Foreign
Patent or
Publication No.

 

Appl.
No.

 

Pub.
Date

 

Country

 

Title

WO9805673

 

PCT/US97/13493

 

Dec. 90, 1999

 

PCT

 

METHODS FOR PURIFYING NUCLEIC ACIDS

JP2000500028T2

 

JP1997000508062

 

Jan. 11, 2000

 

JP

 

 

JP3492702B2

 

JP1997000508062

 

Feb. 03, 2004

 

JP

 

 

EP0923592A1

 

EP19970938081

 

June 23, 1999

 

EP

 

METHODS FOR PURIFYING NUCLEIC ACIDS

EP0923592B1

 

EP19970938081

 

Apr. 02, 2003

 

EP

 

METHODS FOR PURIFYING NUCLEIC ACIDS

DK0923592T3

 

DK1997000938081

 

Jul. 21, 2003

 

DK

 

FREMGANGSMAADER TIL RENSNING AF NUKLEINSYRER

DE69720473C0

 

DE1997069720473

 

May 08, 2003

 

DE

 

VERFAHREN ZUR REINIGUNG VON NUKLEINSeUREN

DE69720473T2

 

DE1997069720473

 

May 06, 2004

 

DE

 

VERFAHREN ZUR REINIGUNG VON NUKLEINSeUREN

AO4049097A1

 

AU199740490

 

Feb. 25,

 

AU

 

METHODS FOR PURIFYING NUCLEIC ACIDS

 

A-1


--------------------------------------------------------------------------------


 

Foreign
Patent or
Publication No.

 

Appl.
No.

 

Pub.
Date

 

Country

 

Title

 

 

 

 

1998

 

 

 

 

AU717136B1

 

AU199740490

 

 

 

AU

 

METHODS FOR PURIFYING NUCLEIC ACIDS

CA2261150AA

 

CA19972261150

 

Feb. 12, 1998

 

CA

 

METHODS FOR PURIFYING NUCLEIC ACIDS

CA2261150C

 

CA19972261150

 

Apr. 13, 2004

 

CA

 

METHODS FOR PURIFYING NUCLEIC ACIDS

AT0236183E

 

ATI997000938081

 

Apr. 15, 2003

 

AT

 

VERFAHREN ZUR REINIGUNG VON NUKLEINSAEUREN

 

 

 

 

 

 

 

 

 

WO0005358

 

PCT/11899/15280

 

Feb. 03, 1999

 

PCT

 

METHODS FOR PURIFYING NUCLEIC ACIDS

AU4863899A1

 

AU19990048638

 

Feb. 14, 2000

 

AU

 

METHODS FOR PURIFYING NUCLEIC ACIDS

CA2338397AA

 

CA19992338397

 

Feb. 03, 2000

 

CA

 

METHODS FOR PURIFYING NUCLEIC ACIDS

EP1098966A1

 

EP19990932304

 

May 16, 2001

 

EP

 

METHODS FOR PURIFYING NUCLEIC ACIDS

EP1098966A4

 

EP19990932304

 

Apr. 23, 2003

 

EP

 

METHODS FOR PURIFYING NUCLEIC ACIDS

JP2002521029T2

 

JP2000000561304

 

July 16, 2002

 

JP

 

 

 

 

 

 

 

 

 

 

 

WO04024283

 

PCT/US03/028759

 

Mar. 25, 2004

 

PCT

 

APPARATUS AND METHOD FOR PREPARATIVE SCALE PURIFICATION OF NUCLEIC ACIDS

AU20033267175

 

AU20030267175

 

Apr. 30, 2004

 

AU

 

APPARATUS AND METHOD FOR PREPARATIVE SCALE PURIFICATION OF NUCLEIC ACIDS

CA2498518A1

 

CA20032498518

 

Mar. 25, 2004

 

CA

 

APPARATUS AND METHOD FOR PREPARATIVE SCALE PURIFICATION OF NUCLEIC ACIDS

EP1554398A0

 

EP20030749647

 

July 20, 2005

 

EP

 

APPARATUS AND METHOD FOR PREPARATIVE SCALE PURIFICATION OF NUCLEIC ACIDS

EP1554398A2

 

EP20030749647

 

July 20, 2005

 

EP

 

APPARATUS AND METHOD FOR PREPARATIVE SCALE PURIFICATION OF NUCLEIC ACIDS

EP1554398A3

 

EP20030749647

 

July 20, 2005

 

EP

 

APPARATUS AND METHOD FOR PREPARATIVE SCALE PURIFICATION OF NUCLEIC ACIDS

JP200400536251

 

 

 

 

 

JP

 

 

 

A-2


--------------------------------------------------------------------------------


Exhibit B

License Agreements

LICENSEE

 

EXECUTION DATE

Althea Technologies

 

January 8, 2007

Juvaris

 

October 27, 2006

Vical

 

October 23, 2006

 

B-1


--------------------------------------------------------------------------------